 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

 8

 9 JEFFREY S. KOENIG, an individual,                Case No. 2:19-cv-01507-MCE-DB

10                 Plaintiff,                       ORDER GRANTNG REQUEST FOR
                                                    TELEPHONIC APPEARANCE
11          v.
                                                    Time: 10:00 a.m.
12 GAVIN CHRISTOPHER NEWSOM, in his                 Date: September 19, 2019
   official capacity as Governor of the State of    Place: Robert T. Matsui United States
13 California; and ALEX PADILLA, in his                    Courthouse
   official capacity as the Secretary of State of          501 I Street
14 the State of California,                                Sacramento, CA 95814
                                                           Courtroom 7, 14th floor
15                 Defendants.

16
     AND RELATED ACTIONS.
17

18

19

20

21

22

23

24

25

26

27

28


                           ORDER GRANTNG REQUEST FOR TELEPHONIC APPEARANCE
 1          THE COURT,

 2          Having received and considered the request by Mark Anchor Albert, Esq., counsel for

 3 Plaintiff Jeffrey S. Koenig in the above-captioned matter, for entry of an Order by this granting

 4 leave to Mr. Albert to appear tomorrow telephonically at the hearing on the motions for preliminary

 5 injunction filed by Plaintiff Koenig and by the other Plaintiffs in the related actions (Case Nos.

 6 2:19-cv-1477-MCE-DB, 2:19-cv-01501-MCE-DB, 2:19-cv-01506-MCE-DB, and 2:19-cv-01659-

 7 MCE-DB), due to fact that Mr. Albert has informed the Court that he has suffered a sudden medical

 8 condition, just diagnosed (on September 17, 2019), which makes travel from Los Angeles to

 9 Sacramento for the hearing ill-advised, and GOOD CAUSE APPEARING THEREFORE,

10          The Court GRANTS Mr. Albert's request and ORDERS that Mr. Albert shall be permitted

11 to appear and argue at the hearing on the related preliminary injunction motions telephonically.

12

13 DATED: September 18, 2019

14

15                                              _______________________________________
                                                MORRISON C. ENGLAND, JR.
16                                              UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                            ORDER GRANTNG REQUEST FOR TELEPHONIC APPEARANCE
